Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 9/22/2021 has been received and claims 1-7 and 21-28 are pending.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 21-28 directed to an invention non-elected without traverse.  Accordingly, claims 21-28 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
in line 1 of Claims 21-28, delete “Withdrawn” and insert --Cancelled--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: upon consideration of applicant’s argument in the second paragraph on p. 9 of Remarks, examiner indicates that the estimated occupancy over a predetermined period of time generally related to the amount of time per day that the volumetric space is occupied” and that “duration represents the amount of time per day that the volumetric space is to be occupied” (see entire document, particularly Col. 8 lines 1-10, Col. 22 lines 41-44, Col. 23 lines 41-49) and Hawkins (‘641) fails to teach that the disinfection time is determined based on a length of an occupied time period in which the patient actually occupies the patient room. Furthermore, while prior art of Brais (20170049915) discloses that a length of an occupied time period in which a patient occupies a room is determined/recorded (see entire document, particularly pp. 14-15 [0128] – 23rd to 25th lines from the bottom) and that the decontamination may occur every time a room has been occupied (see entire document, particularly p. 26 [0213] – 5th line from the bottom and [0215] – lines 4-6), Brais (‘915) does not specifically teach that the controller (150; 805) “is configured to control the operation of [a] UV light device by determining a disinfection time for the patient room based on a severity of the medical condition of the patient and a length of an occupied time period in which the patient occupies the patient room”. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a UV light control engine that is configured to control the operation of a UV light device by determining a disinfection time for a patient room based on a severity of the medical condition of a patient and a length of an occupied time period in which the patient occupies the patient room in a system comprised of components configured as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799